               IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF VIRGINIA
                      BIG STONE GAP DIVISION

CHARLES C. McCOY,                           )
                                            )
                  Plaintiff,                )     Case No. 2:18CV00046
                                            )
v.                                          )          JUDGMENT
                                            )
ANDREW SAUL,                                )     By: James P. Jones
COMMISSIONER                                )     United States District Judge
OF SOCIAL SECURITY,                         )
                                            )
                  Defendant.                )



      Summary judgment having been granted, it is ORDERED AND

ADJUDGED that the final decision of the Commissioner of Social Security denying

benefits is AFFIRMED.

      The Clerk shall close the case.

                                          ENTER: December 9, 2019

                                          /s/ JAMES P. JONES
                                          United States District Judge
